
	
		II
		110th CONGRESS
		1st Session
		S. 1914
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mrs. Feinstein (for
			 herself, Ms. Collins,
			 Mr. Durbin, Mr.
			 Kennedy, Mr. Feingold, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To require a comprehensive nuclear posture review, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Policy and Posture Review Act
			 of 2007.
		2.Revised nuclear policy
			 review and nuclear posture review
			(a)Nuclear policy
			 review
				(1)In
			 generalThe President shall conduct a nuclear policy review to
			 consider a range of options on the role of nuclear weapons in United States
			 security policy. The policy review shall be coordinated by the National
			 Security Advisor and shall include the Secretary of State, the Secretary of
			 Energy, the Secretary of Defense, the Director of National Intelligence, the
			 Director of the Office of Management and Budget, and the Director of the Office
			 of Science and Technology Policy.
				(2)Scope of
			 reviewThe nuclear policy review conducted under paragraph (1)
			 shall—
					(A)address the role
			 and value of nuclear weapons in the current global security environment;
					(B)set forth
			 short-term and long-term objectives of United States nuclear weapons
			 policy;
					(C)consider the
			 contributions of the Treaty on the Non-Proliferation of Nuclear Weapons, done
			 at Washington, London, and Moscow July 1, 1968 (commonly referred to as the
			 Nuclear Non-Proliferation Treaty), to United States national
			 security, and include recommendations for strengthening the Treaty;
					(D)explore the
			 relationship between the nuclear policy of the United States and
			 nonproliferation and arms control objectives and international treaty
			 obligations, including obligations under Article VI of the Nuclear
			 Non-Proliferation Treaty;
					(E)determine the
			 role and effectiveness of the Treaty Between the United States of America and
			 the Union of Soviet Socialist Republics on the Reduction and Limitation of
			 Strategic Offensive Arms, signed at Moscow July 31, 1991 (commonly referred to
			 as the START I Treaty), and the Treaty Between the United States
			 of America and the Russian Federation on Strategic Offensive Reductions, done
			 at Moscow May 24, 2002 (commonly referred to as the Moscow
			 Treaty), in achieving the national security and nonproliferation goals
			 of the United States and in implementing United States military strategy, and
			 describe the elements of a recommended successor treaty, including verification
			 provisions; and
					(F)provide policy
			 guidance and make recommendations for the nuclear posture review to be
			 conducted under subsection (b).
					(3)Outside
			 inputThe policy review shall include contributions from outside
			 experts and, to the extent possible, shall include public meetings to consider
			 a range of views.
				(b)Nuclear posture
			 review
				(1)In
			 generalFollowing completion of the nuclear policy review under
			 subsection (a), the Secretary of Defense shall conduct a comprehensive review
			 of the nuclear posture of the United States to clarify United States nuclear
			 deterrence policy and strategy. The Secretary shall conduct the review in
			 collaboration with the Secretary of Energy, the Secretary of State, the
			 Director of National Intelligence, and the National Security Advisor.
				(2)Elements of
			 ReviewThe nuclear posture review conducted under paragraph (1)
			 shall include the following elements:
					(A)The role of
			 nuclear forces in United States military strategy, planning, and programming,
			 including the extent to which conventional forces can assume roles previously
			 assumed by nuclear forces.
					(B)The policy
			 requirements and objectives for the United States to maintain a safe, reliable,
			 and credible nuclear deterrence posture, in light of the guidance provided by
			 the nuclear policy review conducted under subsection (a).
					(C)The targeting
			 strategy required to implement effectively the guidance provided by the nuclear
			 policy review conducted under subsection (a).
					(D)The levels and
			 composition of the nuclear delivery systems that will be required for
			 implementing the United States national and military strategy, including any
			 plans for removing, replacing, or modifying existing systems.
					(E)The nuclear
			 weapons complex that will be required for implementing the United States
			 national and military strategy, including any plans to consolidate, modernize,
			 or modify the complex.
					(F)The active and
			 inactive nuclear weapons stockpile that will be required for implementing the
			 United States national and military strategy, including any plans for replacing
			 or modifying warheads.
					(G)An account of the
			 different nuclear postures considered in the review and the reasoning for the
			 selection of the nuclear posture.
					(c)Reports
			 required
				(1)Nuclear policy
			 reviewNot later than September 1, 2009, the President shall
			 submit to Congress a report on the results of the nuclear policy review
			 conducted under subsection (a).
				(2)Nuclear posture
			 reviewNot later than March 1, 2010, the President shall submit
			 to Congress a report on the results of the nuclear posture review conducted
			 under subsection (b).
				(3)FormEach
			 report required under this subsection shall be submitted in unclassified form,
			 but may contain a classified annex.
				(d)Sense of
			 congress on use of nuclear posture reviewIt is the sense of
			 Congress that the nuclear policy review conducted under subsection (a) should
			 be used as the basis for establishing future strategic arms control objectives
			 and negotiating positions of the United States.
			(e)Restriction on
			 funding of reliable replacement warhead programNotwithstanding
			 any other provision of law, no funds may be appropriated or otherwise made
			 available for the Reliable Replacement Warhead Program for fiscal years 2008,
			 2009, or 2010 until the reports required under subsection (c) have been
			 submitted to Congress.
			
